Title: From James Madison to Hans Rudolph Saabye, 28 November 1801 (Abstract)
From: Madison, James
To: Saabye, Hans Rudolph


28 November 1801, Department of State, Washington. Transmits papers concerning Henry Harrison, “son of a respectable Citizen of New Jersey.” Requests Saabye to extricate the young man from his “engagements” in the Danish service or at Copenhagen and “facilitate his return.”
 

   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.


   The young man may have been a member of the Harrison family that was prominent in southwestern New Jersey (McLachlan, Princetonians, 1748–1768, p. 632; Thomas Cushing, History of the Counties of Gloucester, Salem, and Cumberland, N.J. [Philadelphia, 1883], p. 343).

